     Case 1:16-cv-00344-NONE-JLT Document 450 Filed 07/07/20 Page 1 of 3


 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10
11 SECURITIES AND EXCHANGE                       No. 1:16-cv-00344-NONE-JLT
     COMMISSION,
12                                               ORDER GRANTING MOTION OF
                   Plaintiff,                    RECEIVER, DAVID P. STAPLETON, TO:
13                                               (1) APPROVE FINAL REPORT AND
             v.                                  ACCOUNTING; (2) AUTHORIZE PAYMENT
14                                               OF FINAL FEE APPLICATION OF
   BIC REAL ESTATE DEVELOPMENT
                                                 RECEIVER AND PROFESSIONALS;
15 CORPORATION and DANIEL R.
   NASE, individually and d/b/a BAKERSFIELD      (3) AUTHORIZE FINAL DISTRIBUTION ON
16 INVESTMENT CLUB,                              ALLOWED CLAIMS; (4) AUTHORIZE
                                                 SUBMISSION OF APPROPRIATE TAX
17                 Defendants,                   RETURNS; (5) AUTHORIZE
                                                 ABANDONMENT OR DESTRUCTION OF
18 BIC SOLO 401K TRUST and MARGARITA             RECORDS; AND (6) CLOSE RECEIVERSHIP
     NASE,
19                                               CASE AND DISCHARGE RECEIVER
                   Relief Defendants.
20                                               (Doc. No. 446)

21
22                                          ORDER
23           Before the court for decision is the motion of court-appointed permanent
24 receiver, David P. Stapleton (the “Receiver”), for an Order: (1) approving the
25 Receiver’s final report and accounting; (2) authorizing payment of the final fee
26 application of the Receiver and associated professionals; (3) authorizing final
27 distribution on allowed claims; (4) authorizing submission of appropriate tax
28 returns; (5) authorizing abandonment or destruction of records; and (6) closing the
     Case 1:16-cv-00344-NONE-JLT Document 450 Filed 07/07/20 Page 2 of 3


 1 Receivership case and discharging the Receiver (the “Motion”). (Doc. No. 446.)
 2 The Receiver provided interested parties with notice of the Motion. (Doc. No. 449.)
 3 Plaintiff, the Securities and Exchange Commission, has indicated its support for the
 4 Motion. (Doc. No. 447.) Neither the receiver nor the court has received any
 5 objection to the Motion. (See Doc. No. 449.) Accordingly, having considered the
 6 Motion and all supporting materials, and good cause appearing, this court ORDERS
 7 as follows:
 8         1.    The Receiver’s Motion is granted, in its entirety;
 9         2.    The Receiver’s Final Report and Accounting is accepted and approved;
10         3.    The Final Application of Receiver and Allen Matkins Leck Gamble
11 Mallory & Natsis LLP (Allen Matkins) for Payment of Fees and Reimbursement of
12 Expenses is granted, and the Receiver is authorized to pay the fee and expense
13 requests, identified therein, in the aggregate amount of $922,074.34;1
14         4.    The Receiver is authorized to make a final, pro rata distribution on all
15 previously allowed, non-subordinated investor and creditor claims, from any funds
16 remaining on-hand after the payment of outstanding administrative and professional
17 fees and expenses, and operations costs, as further described in the Motion;
18
19
     1
        This total includes fees ($245,833.50 to the Receiver and $201,006.90 to the law
20
     firm of Allen Matkins) and expenses ($2,448.60 to the Receiver and $2,360.56 to
21   Allen Matkins) for the period from July 1, 2018, through March 31, 2020, along
     with certain “holdbacks” for interim fee amounts already approved by this court for
22
     earlier periods of work (totaling $420,424.78) (see Doc. Nos. 248, 269, 330, 349,
23   379, 392, 437, 441), and anticipated “wind down” fees and expenses ($25,000 for
     the Receiver and $25,000 for Allen Matkins). (See Doc. 446-2 at 45.) The court has
24
     reviewed in detail the documentation provided in support of this request. As was
25   the case with the Receiver’s interim requests of this nature, the instant request is
     supported by detailed time records, a discount has been applied to all time spent on
26
     this matter, the requested amount is reasonable given the budget range(s) approved
27   by this court in the past and relative to previously approved expenditures; and the
     amount of time spent and hourly rates billed are reasonable in light of the overall
28
     success of the receiver and the complexity of this matter.
     Case 1:16-cv-00344-NONE-JLT Document 450 Filed 07/07/20 Page 3 of 3


 1         5.    The Receiver is authorized to submit any necessary and appropriate
 2 final tax returns for Defendant BIC Real Estate Development Corporation and its
 3 subsidiaries and affiliates including, but not limited to, WM Petroleum, Target Oil
 4 & Gas Drilling, Inc., Tier 1 Solar Power Company, Tier 1 Solar Power Company,
 5 LLC, and Home Sweet Holdings (collectively, the “Receivership Entities”);
 6         6.    The Receiver is authorized, within ninety (90) days after the entry of
 7 this Order and his completion of the wind-down tasks identified in the Motion, to
 8 abandon any documents containing non-private information obtained during his
 9 administration of the estate of the Receivership Entities, and to destroy any
10 documents containing private information;
11         7.    The instant receivership shall be deemed closed, and the Receiver
12 discharged and released from his duties and obligations in the above-referenced
13 matter, without further order of the court, effective upon receipt of a Notice or
14 Declaration from the Receiver reflecting the completion of the foregoing tasks; and
15         8.    Any funds of the Receivership Entities remaining in the Receiver’s
16 possession after the payment of all administrative and professional fees and
17 expenses, ordinary operations costs, and the Receiver’s proposed, pro rata final
18 distribution on allowed, non-subordinated claims shall be remitted to the Plaintiff
19 Securities and Exchange Commission and credited to the United States Treasury.
20
21 IT IS SO ORDERED.
22      Dated:   July 6, 2020
                                               UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28
